Rtland, Judge,
delivered the opinion of the court.
The venue in this case, so far as regards the defendant Clemsey Wetherford, was improperly changed from Morgan circuit court to the Benton county circuit court. Clemsey Wetherford did not petition for the change — took no steps to have it ordered, and the circuit court of Benton county had no jurisdiction over the case, so far as it relates to her.
The judgment of that court then discharging the defendant Clemsey from the indictment was improper, and it must be reversed. The judge of the Benton circuit court should have remanded the case so far as the defendant Clem-sey was concerned, to the Morgan circuit court; have sent it back, and sent her back too, to be tried in the Morgan circuit court; should not have discharged her. The judgment is reversed, and the Morgan circuit court is directed to proceed and try the defendant Clemsey on the indictment, which is considered as still pending in that court;
Judge Scott concurring.